T. R. Strong, Justice.
The. only questions which legitimately arise in this case, relate to the jurisdiction of Judge Folger to issue the warrant under which the imprisonment in question exists. If it does not appear that such jurisdiction was wanting, the relief sought must be denied.
It is not allowable, on habeas corpus, to inquire into the regularity of the proceedings upon which process is based, or the sufficiency of the evidence, or accuracy of the decisions in those proceedings, not affecting the jurisdiction of the court or officer issuing the process. Defects in such particulars, so far as there is any remedy on account of them, can be considered and corrected only on writ of error or certiorari. Colorable authority *426to issue the warrant in the present case, is all that is requisite to sustain it. These views are not controverted by the counsel for Baker, and they are fully sustained by numerous authorities. (2 .R. S. 568, § 41; The People agt. Cassels, 5 Hill, 164; In the matter of Prime, 1 Barb. S. C. R. 340; Bennac agt. The People, 4 Barb. 31; see 3 Hill, 661-666, in notes and cases there referred to.)
The first ground upon which jurisdiction of the warrant is assailed is, that there was no continuance or adjournment of the proceedings before the county judge, from the 14th of April, when the order to show cause, granted upon the petition, was returnable, and the answer of Baker was put in. The warrant was issued on the 30th of April: it does not appear on its face that there was any continuance or adjournment from the 14th; and it is insisted that, without a continuance or adjournment, the proceedings terminated on the 14th; that as the warrant does not show a continuance or adjournment, none can be intended ; and that parol proof could not be received to establish that there was one in fact, and supply the omission.
I am not able to assent to the position that jurisdiction is disproved by the absence of a recital in the warrant of a continuance of the proceedings; on the contrary, I am satisfied, that without such a recital, and without any parol proof on the subject, no want of jurisdiction thereby appears. It was not necessary that all the facts requisite to the jurisdiction of the officer should be disclosed by the warrant.
In Seaman agt. Duryea, (1 Kernan, 324,) it was held that process of commitment, issued by a surrogate, for a neglect or refusal of a guardian to comply with a decree made in proceedings against him before the surrogate for an account, need not recite all the facts and proceedings necessary to confer jurisdiction. The court say, in reference to it, “ It was issued in a matter, and recited proceedings over which the surrogate had jurisdiction, and it is not necessary that the process should recite all the proceedings. The cause is substantially stated, which is sufficient. (People agt. Nevins, 1 Hill, 154.) If there was a jurisdictional defect in the proceedings, it should be *427shown by the party complaining of them.” (Bennac agt. The People, 4 Barb. 31.)
In The People agt. Nevins, (p. 159,) Cowen, J., says, “ On certiorari to remove a summary conviction before a magistrate, though a criminal case, the superior court will intend that he had acquired jurisdiction by the proper notice, or other form adapted to the nature of the case.” (See also Hart agt. Seixas, 21 Wend. 47, and cases cited.) This goes much further than the present case calls for, to uphold the jurisdiction of the warrant. I am also of the opinion, that parol proof of a continuance was receivable, if necessary to supply the omission of a recital of the facts in the warrant. Such proof does not contradict the warrant; it simply supplies a fact as to which the warrant is silent, and I do not perceive any good reason why the warrant in such a case may not be aided by parol in respect to' like facts.
The proof given shows that the proceedings were duly adjourned from the 14th, when the meeting was at Geneva, to the 20th of April, at Canandaigua, at which time and place the argument was had; that at the close of the argument, with the assent of the parties, the decision was postponed for a few days, to allow of further consideration of the case, it being arranged between the judge and the counsel, that on making his decision he would write to the prevailing party, informing him thereof. This postponement and arrangement were binding on "the parties, and the decision and issuing of the wmrrant without appointing another meeting, was not, I think, even an irregularity.
But there is another decisive answer to the point under consideration, which is, that assuming there was no formal adjournment or continuance, the decision and warrant were for that reason, at most, merely erroneous; the error did not affect the jurisdiction of the judge, and would not be regarded on habeas corpus. There was no proof of a formal or intentional abandonment of the proceeding, and the utmost that can be claimed is, that the judge, „without any announcement of his design to do so, took time to decide the case.
In Horton agt. Auchmoody, (7 Wend. 200,) it appeared that *428a justice of the peace granted an adjournment to a plaintiff in a suit before him when he had no right to do so, and afterwards rendered judgment against the defendant in his absence: it was held that the judgment, although erroneous, was not wdthout jurisdiction, and therefore void; that the case was one simply of an error in the exercise of jurisdiction.
In Hard agt. Shipman, (6 Barb. 621,) it was held that a justice, having acquired jurisdiction of a cause and the person of the defendant, did not lose it by erroneously adjourning the cause to the 26th, instead of the 22d, of July, contrary to the agreement of the parties; and that a judgment rendered by him in the suit against the defendant on the 26th, in the defendant’s absence, was valid until reversed on certiorari. The principle of these cases appears to apply to the question under consideration. No question is made in respect to jurisdiction up to an,d including the 14th of April.
The remaining three points against the jurisdiction of the county judge to issue the warrant are reducible to one, viz.—■ - That Baker was in, and held, the office of supervisor, by color of right, and was supervisor, at least de factoj that the question of right to the office, upon the respective claims of Peck and Baker, could only be tried by a direct proceeding in the nature of a quo warranto; and that, upon the answer coming in, the county judge no longer had jurisdiction of the proceeding. The provisions of the Revised Statutes, under which the proceeding before the county judge was had, are, (1 R. S. 358, § 5,) “ Whenever the term of office of any supervisor or town clerk shall expire, and another person shall be elected or appointed to such office, it shall be the duty of such succeeding 1 supervisor or town clerk, immediately after he shall have entered upon the duties of his office, to demand of his predecessor all the records, books, and papers under his control belonging to such office.”
“ § 7. It shall be the duty of every person so going out of office, whenever thereunto required pursuant to the foregoing provisions, to deliver, upon oath, all the records, books, and *429papers in his possession, or under his control, belonging to the office held by him.”
“ § 9, If any person so going out of office, or his executors or administrators, shall refuse or neglect, when thereunto lawfully required, to deliver such records, books, or papers, he shall forfeit to the town, for every such refusal or neglect, $250; and it shall also be the duty of the officer, or officers, entitled to demand such records, books, and papers, to proceed to compel the delivery thereof in the manner prescribed in the 6th title of the 5th chapter of this act,”—(certain sections of which title are made applicable.),
The manner prescribed (1 R. S. 125, § 51) is, that the successor may make complaint to either of certain officers, and among others the county judge, “ and if such officer be satisfied by the oath of the complainant, and such other testimony as shall be offered, that any such books or papers are withheld, he shall grant an order, directing the person so refusing to show cause before him, within some short and reasonable time, why he should not be compelled to deliver the same,”
“ § 52. At the time so appointed, or at any other time to which the matter may be adjourned, upon due proof being made of the service of said order, such officer shall proceed to inquire into the circumstances. If the person charged with withholding such books or papers, shall make affidavit before such officer, that he has truly delivered over to his successor,all such books and papers in his custody, or appertaining to his office, within his knowledge, all further proceedings before such officer shall cease, and the person complained against shall be discharged.”
“ § 53. If the person complained against shall not make such oath, and it shall appear that any such books and papers are withheld, the officer before whom such proceedings shall be had, shall, by warrant, commit the person so withholding to the jail of the county, there to remain until he shall deliver such books or papers, or be otherwise discharged according to law.”
The proceeding authorized by these provisions is of a very summary character, and obviously was intended to be applica*430Me as against officers defacto, only to cases where the title of the relator to the office is clear. If the title is not clear, the remedy is by action in the nature of a quo warranto, which is the ordinary remedy for the trial of the title to offices and franchises, the right to which is in dispute, and in which the trial may be by jury, and the usual modes of reviewing decisions are allowed.
In The People agt. Stevens, (5 Hill, 616-629,) which was an application for a mandamus by one claiming to be clerk of the common council of the city of Brooklyn, to compel his predecessor in office to deliver to him the books and papers, Bronson, J., says, “ If the relator wishes to try the right to the office, it must be done by a quo warranto. If his title is clear, then he has a complete remedy by applying to a judge for an order to deliver the books and papers.”
In a note to that case (631-634). is a-n opinion of Kent, circuit judge, in a case before him under the provisions above given, in which he"discusses the question, and comes to the conclusion that, “ an officer acting under the statute in question has no right to grant the order prayed for, unless the title of the applicant is clear and free from reasonable doubt.”
In the matter of Whiting, (2 Barb. S. C. R. 513-518,) which was a proceeding under the same statute, Edmonds, J., says, “ The counsel for the defendant in these proceedings were right in saying that the question before me involved the title to this office, and that that title could be determined only on a quo warranto, and not in this summary proceeding. I can here only determine the right to the present possession of the office, and that on a prima facie case for the complainant.” The counsel for the sheriff do not controvert, but assent to this doctrine.
The provisions of the statute being thus limited, if an officer acting under them applies them to cases to which they do not extend, he transcends his jurisdiction, and his acts thus far are void. If this be not so, there is no mode of confining the officer within the appropriate limits. He might try disputed titles in his discretion. So far as there is power in the officer to act, *431the exercise of that power is not even error. And if the trial of the title was erroneous merely, and not void, a common law certiorari, which is the only mode of reviewing the proceeding, would not reach the error.
Was then the title of the relator. Peck, to the office in question, clear and free from reasonable doubt 1 If it was, the warrant of the county judge is valid: if it was not, the warrant is void.
The statute, in relation to the election of town officers, (1 R. S. 344,) after providing for a canvass of the votes at a town meeting, proceeds:—
“ § 9. The canvass being completed, a statement of the result shall be entered at length by the clerk of the meeting, in the minutes of the proceedings to be kept by him as before required, which shall be publicly read by him to the meeting ; and such reading shall be deemed notice of the result of such election to every person whose name shall have been entered on the poll list as a voter.”
It is stated in the warrant in question, that the petition presented to the County judge set forth that, at the close of the canvass at the town meeting, a statement of the result was entered in the minutes, which stated that Peck was elected supervisor, and that the names of Peck and Baker were entered on the poll list as voters; that Peck took the official oath as supervisor before the town clerk, who certified the same, and it was filed in the town clerk’s office, and that Peck thereupon entered on the duties of the office. The recitals showed full compliance with the statute in regard to the election of supervisor, and the statement at the close of the canvass, and showed that Peck was duly elected, that he duly qualified, and entered upon his official duties. And none of these facts so recited were denied. As the case stood before the county judge upon the petition and answer, it appeared that all the evidence for which the statute has made provision of the election of a supervisor, showed that Peck was elected. The statement in the minutes is intended by statute as the certificate and evidence of the election.
*432It cannot be disputed, I think, that the facts recited, which were uncontroverted, established, prima facie, that Peck was entitled to the office; and this prima facie title was clear and free from reasonable doubts, unless it was weakened and doubts were created by the matters alleged in the answer to impeach the title. Those matters related to the regularity of the election, and consisted of various irregularities and acts of misconduct, as omitting to make proclamation as to the time the polls would be closed, closing the ballot box for about two hours near the middle of the day, without any adjournment, motion, proclamation, or notice, allowing the ballot box to be taken from the room by a candidate for an office at the meeting, and leaving it unguarded, closing the box nearly an hour before sundown, and similar irregularities. If a prima facie title may be assailed in this way in such a proceeding, then undoubtedly a question was presented which the county judge had not power to try, and it was his duty to dismiss the petition.
The existence' of facts constituting a primafacie title might, I am satisfied, be controverted, as the making and entry of the statement in the, minutes of the election, the alleged minutes of the statement and the taking of the oath, &c., and thereby so much doubt be created as to present a question of right beyond the jurisdiction of the officer; but upon the best consideration I have been able to give to the question, in the brief time allowed me for making ar decision, I am inclined to think that the respondent could not, in the summary proceedings against him, go behind these facts and attack the election for irregularity and misconduct, and thus divest the officer of jurisdiction. The only mode in which such facts can be made available, is by action analogous to the proceeding by quo warranto instituted directly to try the title. The remedy of Baker was to surrender .the office, and the books and papers, and resort to such an action.
In The People agt. Stevens, before cited, Nelson, Ch. J., says, “On a proceeding by mandamus, involving a dispute as to which of two persons has been elected to an office—and indeed in any other proceeding involving the like inquiry, except *433quo warranto, the regular determination of the board of canvassers is to be deemed conclusive upon the parties. The original merits, by which I mean the questions arising upon a canvass of the votes, cannot be thus reviewed; but the result, as finally certified and declared by the board, is controlling,” and in support of which he refers to several cases.
In The People agt. Jones, 20 Wend. 81, 85, Bronson, J., says, “ It would lead to many evil consequences, if the person chosen, or any one else, was either required or permitted to go beyond the fact that the proper public officers have canvassed the votes, ascertained and declared the result in the forms prescribed by law. There is, indeed, one way in which the proceedings may be overhauled—by quo warranto.”
In The People agt. Vail, (12 Wend. 12,14,) Bronson, J., says, “ The decision of the canvassers was conclusive in every form in which the question could arise, except that of a direct proceeding by quo warranto to try the right.” (The People agt. Seaman, 5 Denio, 409, 412, 413.)
It would seem to be best calculated to do justice to parties and promote the public interests, to give effect to the prima facie title to an office, whenever the facts proving it are not disputed, and the proceeding in which the question of title arises, whatever it may be, is one in which an inquiry into matters behind those facts is not allowable. A prima facie title is a good and sufficient title until overcome.
The appointment of Baker as supervisor by the justices was clearly void; and if I am right in the views above taken, as to the prima facie title of Peck to the office, Baker had not even a colorable title; and that he was supervisor de facto, of itself formed no objection to the proceeding against him. (The People agt. Stevens, 5 Hill, 633, note.)
My opinion upon the whole case is, that the imprisonment is not illegal, and that the party imprisoned should be remanded.
Ordered accordingly.